IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 49055

 STATE OF IDAHO,                                )
                                                )    Filed: December 30, 2022
        Plaintiff-Respondent,                   )
                                                )    Melanie Gagnepain, Clerk
 v.                                             )
                                                )    THIS IS AN UNPUBLISHED
 IAN PHILIP BRIDGMAN,                           )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
        Defendant-Appellant.                    )
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Boundary County. Hon. Barbara A. Buchanan, District Judge.

       Judgment of conviction and sentence for battery-domestic violence inflicting
       traumatic injury, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kacey L. Jones, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Ian Philip Bridgman appeals from his judgment of conviction for battery-domestic violence
inflicting traumatic injury, Idaho Code § 18-918(2)(a). Bridgman contends the district court erred
by failing to strike a statement by the victim’s parents from the presentence investigation report
(PSI). We affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       The State charged Bridgman with battery, alleging he hit and seriously injured the victim,
who was his girlfriend at the time. Bridgman waived his right to a jury trial and proceeded to a
bench trial. Following a two-day trial, the district court found Bridgman guilty.




                                                1
       Before sentencing, Bridgman’s counsel filed a written objection to the PSI because it
contained a victim impact statement from “non-victims” which was “irrelevant, unduly prejudicial,
speculative, inflammatory and inadmissible in violation of [Bridgman’s] right to due process.”
Bridgman’s objection related to a statement in the PSI under the heading “Victim’s Statement”
from the victim’s parents.1 Among other things, the parents’ statement included that “it was
evident [the victim] was severely beaten”; “this was not a simple slap across the face, this was
attempted murder”; and “we are asking the court for the maximum sentence allowable by law.”
       Bridgman renewed his objection to the parents’ statement at the sentencing hearing. The
district court, however, did not strike the statement. Rather, it stated that “courts have pretty broad
discretion in what they can consider in sentencing”; “both families have talked about what they
think the Court should do”; it would consider statements from the victim and Bridgman; and it was
“not going to give any weight to anyone else’s sentencing recommendations.”
       The district court imposed a sentence in accordance with the State’s recommendation, and
Bridgman timely appeals.
                                                  II.
                                    STANDARD OF REVIEW
       The decision whether to strike information from a PSI is reviewed for an abuse of
discretion. See State v. Molen, 148 Idaho 950, 961, 231 P.3d 1047, 1058 (Ct. App. 2010). When
a trial court’s discretionary decision is reviewed on appeal, the appellate court conducts a multi-
tiered inquiry to determine whether the trial court: (1) correctly perceived the issue as one of
discretion; (2) acted within the boundaries of such discretion; (3) acted consistently with any legal
standards applicable to the specific choices before it; and (4) reached its decision by an exercise
of reason. State v. Herrera, 164 Idaho 261, 270, 429 P.3d 149, 158 (2018).
                                                 III.
                                            ANALYSIS
       Bridgman asserts the district court abused its discretion when it failed to strike the victim’s
parents’ statement from the PSI.2 The rules of evidence are not applicable to a PSI. State v.


1
       At sentencing, Bridgman also objected to a statement from the victim’s sister, but he does
not renew that challenge on appeal.
2
      The State contends Bridgman’s argument is not properly before this Court because
Bridgman did not obtain an adverse ruling from the district court. Since the State filed its appellate
                                                  2
Rodriguez, 132 Idaho 261, 263, 971 P.2d 327, 329 (Ct. App. 1998). The sentencing court, in its
discretion, may consider information that would be inadmissible otherwise if the court believes
that information is reliable and the defendant has an opportunity to present favorable evidence and
to explain or rebut adverse information. State v. Carey, 152 Idaho 720, 721, 274 P.3d 21, 22 (Ct.
App. 2012); see also Idaho Criminal Rule 32(e)(1) (noting court may consider reliable,
inadmissible information in PSI); State v. Campbell, 123 Idaho 922, 926, 854 P.2d 265, 269 (Ct.
App. 1993) (ruling court may consider “evidence of charges which have not yet been proved, so
long as the defendant has the opportunity to object to, or to rebut, the evidence of his alleged
misconduct”). The court, however, must disregard hearsay if there is no reasonable basis to deem
it reliable, such as when the information is simply conjecture. Carey, 152 Idaho at 721, 274 P.3d
at 22; see I.C.R. 32(e)(1).
       When considering a PSI, the sentencing court has two distinct obligations. State v. Golden,
167 Idaho 509, 511, 473 P.3d 377, 379 (Ct. App. 2020). First, the court must reject inaccurate,
unfounded, or unreliable information in the PSI. Id.; see also Carey, 152 Idaho at 722, 274 P.3d
at 23 (noting court must reject unfounded, unreliable, or inaccurate information); Molen, 148 Idaho
at 961, 231 P.3d at 1058 (noting court correctly declined to consider unreliable information).
Second, the court must redline from the PSI the information it is excluding as incorrect or
unreliable. Golden, 167 Idaho at 511, 473 P.3d at 379. Redlining protects the defendant against
the future misuse of the unreliable information and provides a clear record for appellate review.
Id. at 512, 473 P.3d at 380. This Court has ruled that, when the sentencing court concludes
information in the PSI is incorrect or unreliable, the court should cross out or redline that
information from the PSI and send a corrected copy of the PSI to the Idaho Department of
Correction. Molen, 148 Idaho at 961-62, 231 P.3d at 1058-59. A court, however, does not need



brief, however, the Idaho Supreme Court abrogated the rule that a party must obtain an adverse
ruling to preserve an issue for appeal. State v. Miramontes, ___ Idaho ___, ___, 517 P.3d 849,
853-54 (2022). Now, a party preserves an issue for appeal either “by properly presenting the issue
with argument and authority to the trial court below and noticing it for hearing” or “if the trial
court issues an adverse ruling. Id. “Both are not required.” Id. at ___, 517 P.3d at 854. In this
case, Bridgman filed an objection challenging the parents’ statement in the PSI, provided
supporting authority, and raised the issue during the sentencing hearing. Under Miramontes,
Bridgman preserved the issue for appeal even if the district court’s comments about the parents’
statement are not an adverse ruling.


                                                3
to strike or disregard information in a PSI simply because the defendant disputes it. Carey, 152
Idaho at 722, 274 P.3d at 23. Rather, the defendant must supply a sufficient basis for the court to
make an independent determination on the disputed information’s reliability, unless that
information is facially unreliable. Id. at 722-23, 274 P.3d at 23-24.
       On appeal, Bridgman argues the district court should have stricken the parents’ statement
from the PSI because it was under the heading “Victim’s Statement” and the parents are not
“victims” under I.C. § 19-5306. This statute addresses a victim’s rights during the investigation,
the prosecution, and the disposition of a crime. These rights include the opportunity to provide a
victim-impact statement for the PSI. I.C. § 19-5306(1)(h). As Bridgman notes, the statute does
not create a right for a victim’s parents to submit a statement for the PSI.
       The Idaho Supreme Court, however, has held that although I.C. § 19-5306 only protects a
victim’s right to provide impact evidence for sentencing, the statute does “not restrict the right of
others to offer relevant information.” State v. Hansen, 156 Idaho 169, 173, 321 P.3d 719, 723
(2014). In Hansen, Hansen’s vehicle struck the victim, who was riding a motorcycle. Id. at 171,
321 P.3d at 721. At sentencing, the district court allowed the victim’s father to make a statement
about the extent of his son’s injuries, about Hansen’s character, and asking the court to impose the
maximum sentence. Id. at 172, 321 P.3d at 722. On appeal, the Idaho Supreme Court addressed
whether “the legislature, by giving victims the right to be heard, exclude[d] the district court from
considering evidence from non-victims of how the crime affected the victim.” The Court
concluded:
                [The victim’s] father has no rights under I.C. § 19-5306 as a non-victim.
       He may not use that statute to present a victim impact statement as a matter of right.
       The rights in I.C. § 19-5306 are guaranteed only to his son, the actual victim of
       Hansen’s crime. However, the fact that he is not a “victim” does not preclude him
       from presenting relevant information at sentencing. It is not a matter of right, as
       would be the case with his son, but a matter of discretion with the sentencing court
       determining the relevance and reliability of the information presented. The court
       is free to exercise its broad discretion to admit relevant information.
Id. at 174, 321 P.3d at 724.
       Likewise in this case, the victim’s parents are not victims under I.C. § 19-5306. The district
court, however, has broad discretion to allow them to submit a statement for sentencing. That the
parents’ statement appeared in the PSI under the heading “Victim’s Statement” is inconsequential.
The PSI did not erroneously identify the parents as victims. Rather, the PSI states that Bridgman’s
former girlfriend is “the victim of the instant offense” (emphasis added). In contrast, the PSI
                                                  4
identifies the parents as the victim’s parents. For this reason, the PSI does not create any confusion
about whom the actual victim is.
       Bridgman also asserts the district court should have stricken the parents’ statement from
the PSI because it includes a sentencing recommendation. Specifically, Bridgman challenges the
parents’ characterization of the crime as “attempted murder” and their request that the court impose
the “maximum sentence allowable by law.” Idaho Criminal Rule 32(c) provides that a PSI “may
recommend incarceration but it should not contain specific recommendations concerning the
length of incarceration.” This Court has held that “the sentencing court may, in non-capital cases,
consider victim impact statements and statements from victims requesting a particular sentence,
provided, however, that the court does not give undue weight to the statement by shifting its
emphasis from the crime and the criminal to the ‘worth’ of the victim.” Campbell, 123 Idaho at
928, 854 P.2d at 271; see also Hansen, 156 Idaho at 175, 321 P.3d at 725 (noting “[t]he district
judge did not explicitly reference the father’s statement while imposing a sentence” and “was in a
position to weigh what [the district judge] considered relevant and disregard what he considered
to have no weight”).
       In this case, the district court affirmatively rejected consideration of the parents’ sentencing
request, stating, “I am not going to give any weight to anyone else’s sentencing recommendations.”
Bridgman argues this statement is inadequate and asserts the court should have stricken
information improperly included in a PSI versus merely declining to consider that information. In
support, Bridgman cites Rodriguez and Molen. Both of those cases are distinguishable, however,
because they address disputed information the sentencing court deemed unreliable. Bridgman
acknowledges that in this case, “the issue is not whether the information contained in the PSI was
reliable, as in Rodriquez and Molen, but whether it should be included in the PSI at all.” Because
Bridgman’s argument that the parents’ statement cannot be included in the PSI at all fails, so does
his argument that the court was required to strike or redline the statement. Moreover, this Court
has ruled that a sentencing court “has an obligation to redline a PSI only to eliminate speculation
or conjecture or to remedy inaccuracies.” State v. Hanchey, 169 Idaho 635, 641, 500 P.3d 1159,
1165 (Ct. App. 2021).       Bridgman, however, does not challenge the parents’ statement as
inaccurate, unreliable, speculative, or conjecture. Accordingly, Bridgman fails to show the district
court abused its discretion by not striking the parents’ statement.



                                                  5
                                          III.
                                    CONCLUSION
       We affirm the judgment of conviction and sentence for battery--domestic violence
inflicting traumatic injury.
       Chief Judge LORELLO and Judge HUSKEY CONCUR.




                                           6